Title: James Wood to Thomas Jefferson, 5 September 1809
From: Wood, James
To: Jefferson, Thomas


          Sir Georgia. Columbia County 5h September 1809—
           I have received accounts from various hands, that you are in a more than common degree affected by the general calamities of our county. This is by no means a matter of surprise to me, as it in some measure corresponds with what passes in my own bosom Nevertheless, I cannot but regret that a man of your superior understanding should not rather enjoy his own good fortune, than vainly disquiet himself with the mesery of others, which it is not in his power to prevent. No flow of genius no force of eloquence, have ever bin able to advert you, from dischargeing your duty to your country with fidelity. As for myself, there is none who has more bitterly lamented the general misfortunes of the commonwealth. Yet there are many reflections from which I now derive great relief, particularly from a consciousness of the integrity of my own good intentions. I long foresaw, as from some advantageous eminence, the storm that was gathering around us, and I foresaw it, not only by the force of my own discernment, but much clearer by the assistance of your prophetic admonitions. For though I was not present during your administration, yet I was not unapprised how often you foretold these fatal misfortunes, and what measures you recommended for its prevention. In the commencement of your administration, I was not present, when you prudently endeavoured to awaken our fears, by enumerating those wars that had happened within our own memories. And if the authors of these, you told the house, unsupported by a single example of the same kind to give a colour to their conduct, had exercised such dreadful cruelties, whoever in future times should successfully turn his arms against the republic would most assuredly prove a much more intolerable tyrant. For they that act by precedent, you observed, generally think they act by right, and in cases of this nature seldom fail of improving upon their model. You should remember, therefore, that those who refused to follow your judicious advice, owe their destruction entirely to their own imprudence. But you will ask, perhaps, what relief can this consideration afford to your mind, amidst the universal distresses of the republic. It must be acknowledged, that our misfortunes will scarce admit of consolation; so total and so irrecoverable is the ruin we deplore. However, your fellow citizen looks upon you as shining forth amidst this general extinction of the great lights of the republic, in all the lustre and dignity of wisdom and virtue you formerly possessed, and cant think of giving you up, like a star that falls to rise no more. These considerations therefore ought greatly to alleviate the generous disquietude of your heart. Tis true you are at present with your friends and family, and this you have great reason to be thankful, as you are removed, at the same time from many very disagreeable circumstances.
          I would particularly point them out to you, but that I am unwilling you should have the pain of hearing what you are so happy as not to see, an advantage which renders your situation, I think, so much the more eligible than ours. I have thus far laid before you, in the warmest friendship of my heart, those reasons which may justly contribute to lighten and compose your uneasiness. The rest are to be found within yourself, and they are consolations which I know, by daily experience, to be of the best and most efficacious kind. I well remember that you passionately cultivated the whole circle of science from your earliest youth, and carefully treasured up in your mind whatever the wisest philosophers have delivered concerning the best and happiest regulation of human life. Now these are contemplations both useful and entertaining even in seasons of the greatest calm and prosperity, but in the present calamitous situation of public affairs, there is nothing else that can sooth and compose our minds. I would not be so arrogant as to take upon myself to exhort a man of your superior sence and knowledge, to have recourse to those studies to which I know you have your whole life been devoted. I will only say with respect to myself (and I hope I shall be justified by your approbation) that I consecrated all my time and attention to philosophy, when I perceived there was no farther employment either in the house or the bar for my favourite art. Scarce more room is there for the exercise of that excellent science, in which you, my friend are so eminently distinguished. I am persuaded, therefore, that I have no occasion to admonish you to apply your thoughts to the same philosophical contemplations, which if they were attended with no other advantage, would have this at least to recommend them, that they divert the mind from dwelling on its anxieties.
          
          While round the british cabinet, the fraudful ivy twines,
          Robb’d of its strength the feable house declines,
          Thus envious age advanced with stealing pace,
          Clipps their chill’d limbs, and kills with cold embrace,
          Like empty monuments to heroic fame,
          Of all they were retaining but the name
          
          I presume you begin at this time to wonder who I am, I am the little officer who presented himself to you in the year seventeen hundred and seventy nine, in your brick house in Richmond, with a draft on the treasurer for five thousand five hundred pounds (all drafts of sim ilar nature had been paid off except mine) the treasurer Mr Brook’s informed me he could not pay it, without a special order from your excellency, which I endeavoured to obtain with all my rhetoric, but to no purpose, I found you inflexible to the plan you had contemplated and laid down, which though hard upon me, yet I esteemd you the more, that you could not be adverted from the plan you had pursued, which appears to have bin your guide through life. I live in Columbia County State of Georgia near the court house—Accept of these few salutations as from a friend.
          
            James Wood
        